DETAILED ACTION
Status of Application
Claims 1, 8-9, 14, 17-20, 26-27, 41, 43, 46 and 81-83 are pending; Claims 20, 26-27, 41, 43, 46 and 81-83 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim.  Thus, claims 1, 8-9, 14 and 17-19, drawn to pharmaceutical compositions comprising Eno1 polypeptides or fragments thereof, are subject to examination on the merits.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on *** and *** have been considered by the examiner.  See initialed and signed PTO/SB/08’s. 

Withdrawal of Previous Objections/Rejections
The objection to the specification for having embedded hyperlinks is withdrawn in view of the amendments to the specification to remove them.
The objection to claim for not spelling out ENO1 is withdrawn in view of the amendment to the claim. 
The rejection of claims 1, 3, 8, 13, 14 and 17-19 under 35 U.S.C. 101 because, judicial exception (i.e., a natural phenomenon) is withdrawn in view of the amendments to incorporate the limitations of previous claim 15 into claim 1.  
The rejection of claims 1, 3, 8 and 17-19 under 35 U.S.C. 102(a)(1) as being anticipated by Giallongo et al. (PNAS, 1986 – cited previously) is withdrawn in view of of the amendments to incorporate the limitations of previous claim 15 into claim 1.

Maintained Rejections
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Non-Provisional:
Claims 1, 3, 8, 9, 13-15, 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,188,707. Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap in scope to such an extent to be obvious variations of one another.
The instant claims in their broadest are drawn to pharmaceutical composition comprising an enolase 1 (Eno1) polypeptide or fragment thereof (claim 1), wherein the in situ forming composition or liposome (claim 9), wherein the composition further comprises a muscle targeting moiety, which is a skeletal muscle targeting moiety and wherein said moiety and Eno1 are in a complex (claim 13-15) and wherein the composition is formulated for parenteral (claim 17), oral (claim 18) or intramuscular, intravenous or subcutaneous (claim 19) administrations. 
	The claims to the ‘707 patent in their broadest are drawn to a pharmaceutical composition comprising enolase 1, or fragment thereof and a muscle targeting peptide which are in complex with one another, wherein the muscle targeting peptide is selected from a smooth muscle targeting peptide, skeletal muscle targeting peptide or both (claim 1).  Dependent claims also stipulate Eno1 is human (claim 5), the composition is further has microparticle, nanoparticle or liposome (claims 6-8).  Additional dependent claims further define routes of administration being oral, parenteral, intramuscular, intravenous or subcutaneous (claims 24-26).
	Therefore the patented claim(s) differ from the instant claims in that the independent claim requires an Eno1 polypeptide and skeletal muscle targeting peptide be in a complex.  However, this necessarily overlaps with the instant claims when instant claims 1 and 13-15 are combined.  In addition, the same additional elements are encompassed in both sets of claims (e.g. microparticles, nanoparticles, etc.) as are the same routes of administration claimed.  

Claims 1, 3, 8, 9, 13-15, 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,188,708. they overlap in scope to such an extent to be obvious variations of one another.
The instant claims in their broadest are drawn to pharmaceutical composition comprising an enolase 1 (Eno1) polypeptide or fragment thereof (claim 1), wherein the Eno1 is human (claim 8), wherein the composition further comprises a microparticle, nanoparticle, an in situ forming composition or liposome (claim 9), wherein the composition further comprises a muscle targeting moiety, which is a skeletal muscle targeting moiety and wherein said moiety and Eno1 are in a complex (claim 13-15) and wherein the composition is formulated for parenteral (claim 17), oral (claim 18) or intramuscular, intravenous or subcutaneous (claim 19) administrations. 
	The claims to the ‘708 patent in their broadest are drawn methods of: decreasing blood glucose in a subject (claim 1); increasing glucose tolerance in a subject (claim 2); improving insulin response in a subject with decreased insulin sensitivity and/or insulin resistance (claim 3); treating diabetes in a subject (claim 4) such as type 2 or type 1 or prediabetes (claims 5-6); and improving blood glucose level control in a subject with abnormal blood glucose level control (claim 8), all by administering to the subject(s) a pharmaceutical composition comprising an enolase 1 polypeptide, or fragment thereof,.  Various dependent claims define the subject as human (claim 18) and the routes of administration being intramuscular, intravenous or subcutaneous (claim 15).  In addition, dependent claim 9 recites that the glucose flux in a skeletal muscle cell of the subject is increased.

MPEP 804.01(A) states that prohibition against double patenting rejections under 35 U.S.C. 121 does not apply when applicants have voluntarily filed two or more applications.  

Provisional:
Claims 1, 3, 8, 9, 13-15, 17-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 7, 11, 12, 21, 29 and 58-60 of copending Application No. 15/213,300 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap in scope to such an extent to be obvious variations of one another.
The instant claims in their broadest are drawn to pharmaceutical composition comprising an enolase 1 (Eno1) polypeptide or fragment thereof (claim 1), wherein the Eno1 is human (claim 8), wherein the composition further comprises a microparticle, nanoparticle, an in situ forming composition or liposome (claim 9), wherein the composition further comprises a muscle targeting moiety, which is a skeletal muscle targeting moiety and wherein said moiety and Eno1 are in a complex (claim 13-15) and 
	The claims to the ‘300 application in their broadest are drawn to an Eno1 molecule comprising an Eno1 polypeptide and muscle targeting peptide, wherein the two are covalently attached and the Eno1 molecule has at least 90% of the activity of a purified endogenous human Eno1 polypeptide (claim 1).  Additional claims (withdrawn) are drawn to methods of: decreasing blood glucose in a subject (claim 61); increasing glucose tolerance in a subject (claim 62); improving insulin response in a subject with decreased insulin sensitivity and/or insulin resistance (claim 63); treating diabetes in a subject (claim 64), all by administering to the subject(s) a pharmaceutical composition comprising an enolase 1 polypeptide, or fragment thereof (claim 29), and a muscle targeting peptide, wherein the Eno1 molecule has at least 90% of the activity of a purified endogenous human Eno1 polypeptide; and wherein the composition is formulated for parenteral (claim 58), oral (claim 59) or intramuscular, intravenous or subcutaneous (claim 60) administrations.  
	   Therefore the reference claim(s) differ from the instant claims in that the independent claim requires an Eno1 polypeptide and muscle targeting peptide be in a complex.  However, this necessarily overlaps with the instant claims when instant claims 1 and 13-15 are combined.  In addition, the same additional elements such as the same routes of administration are claimed.  With regard to the activity of the Eno1, it is asserted the purified activity would be the same in both instances especially given that the instant claims specifically recite a pharmaceutical composition which requires highly purified and active proteins.


Claims 1, 3, 8, 9, 13-15, 17-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, 11, 22-24, 30-34, 43, 54, 55-60 and 69 of copending Application No. 15/190,126 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap in scope to such an extent to be obvious variations of one another.
The instant claims in their broadest are drawn to pharmaceutical composition comprising an enolase 1 (Eno1) polypeptide or fragment thereof (claim 1), wherein the Eno1 is human (claim 8), wherein the composition further comprises a microparticle, nanoparticle, an in situ forming composition or liposome (claim 9), wherein the composition further comprises a muscle targeting moiety, which is a skeletal muscle targeting moiety and wherein said moiety and Eno1 are in a complex (claim 13-15) and wherein the composition is formulated for parenteral (claim 17), oral (claim 18) or intramuscular, intravenous or subcutaneous (claim 19) administrations. 
The claims to the ‘126 application in their broadest are drawn to a method of treating obesity in a subject in need thereof, comprising administering to the subject a therapeutically effective amount of a composition comprising Eno1 polypeptide or a fragment thereof, thereby treating obesity in the subject (claim 1); and a method of reducing body weight in a subject afflicted with an overweight condition, comprising administering to the subject a therapeutically effective amount of a composition 
Therefore the difference between the reference claims and the instant claims are product and process of using a product.  It would have been obvious that the claims of the ‘126 reference claims utilize the exact same composition as currently claimed.  It would be expected that the currently claimed product would predictably be able to achieve the methods objective and to decrease blood glucose in a subject in need thereof.      
As such, the claims overlap to such an extent to obvious variations of one another.
not apply when applicants have voluntarily filed two or more applications.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 1, 3, 8, 9, 13-15, 17-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 8-9, 13-15, 17-20, 26-27, 41, 43, 46 and 81-83 of copending Application No. 16/203,016 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap in scope to such an extent to be obvious variations of one another.
The instant claims in their broadest are drawn to pharmaceutical composition comprising an enolase 1 (Eno1) polypeptide or fragment thereof (claim 1), wherein the Eno1 is human (claim 8), wherein the composition further comprises a microparticle, nanoparticle, an in situ forming composition or liposome (claim 9), wherein the composition further comprises a muscle targeting moiety, which is a skeletal muscle targeting moiety and wherein said moiety and Eno1 are in a complex (claim 13-15) and wherein the composition is formulated for parenteral (claim 17), oral (claim 18) or intramuscular, intravenous or subcutaneous (claim 19) administrations.
The claims to the ‘289 application are drawn to a pharmaceutical formulation comprising Eno1 polypeptide or fragment thereof, (claims 1 and 3) which is human 
Therefore the ‘016 reference claim(s) differ from the instant claims in that the independent claim requires an Eno1 polypeptide or fragment thereof and muscle.  However, this necessarily overlaps with the instant claims when instant claims 1 and 13-15 are combined.  In addition, the same additional elements are encompassed in both sets of claims (e.g. the Eno1 is human Eno1, the composition further comprises microparticles, nanoparticles, etc.) as are the same routes of administration claimed.  As such, the claims overlap to such an extent to obvious variations of one another.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Applicant’s Response and Examiner’s Rebuttal:
	Applicant’s have asked that all of the above rejections be held in abeyance until such time as allowable subject matter has been identified.  This request is acknowledged.  These are the only remaining rejections of record.  
Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924.  The examiner can normally be reached on M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        02 March 2021